FILED
                           NOT FOR PUBLICATION
                                                                            DEC 06 2017
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


CHRISTOPHER ILANDERS STREET,                     No.   16-15554

                                                 D.C. No.
              Petitioner-Appellant,              3:13-cv-00396-RCJ-VPC

 v.
                                                 MEMORANDUM*
NEVADA DEPARTMENT OF
CORRECTIONS; ATTORNEY
GENERAL FOR THE STATE OF
NEVADA,

              Respondents-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                          Submitted December 4, 2017**
                            San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                 page 2
Before:      KOZINSKI and HURWITZ, Circuit Judges, and KEELEY,***
             District Judge.

      1. Under AEDPA, to establish an entitlement to equitable tolling of the

deadline for filing a federal habeas petition, a petitioner must show that he has

been pursuing his rights diligently and that some extraordinary circumstance stood

in his way that prevented timely filing. Holland v. Florida, 560 U.S. 631, 649

(2009). A mental impairment only constitutes an extraordinary circumstance if it

was so severe that the “petitioner was unable rationally or factually to personally

understand the need to timely file, or . . . petitioner’s mental state rendered him

unable personally to prepare a habeas petition and effectuate its filing.” Bills v.

Clark, 628 F.3d 1092, 1100 (9th Cir. 2010). While incarcerated, Street repeatedly

made statements to prison doctors denying that he was experiencing psychological

symptoms. The district court correctly found that Street failed to demonstrate the

type of severe mental impairment that would justify equitable tolling.


      2. Street has presented no evidence of abandonment by counsel within the

window of time for which he seeks equitable tolling. The district court correctly

denied tolling for this period.


      ***
            The Honorable Irene M. Keeley, United States District Judge for the
Northern District of West Virginia, sitting by designation.
                                                                              page 3
      3. Because Street’s two prior claims to equitable tolling fail, we need not

decide whether Street was entitled to tolling between May 14, 2013 and July 22,

2013. The one-year filing window had already closed by that point.


      AFFIRMED.